Arrs~liu    11.   TEXAS




                        September 21, 1961

Honorable James A..Doherty       Cpfnion No. WW-1151
County Attorney
San Augustine County             Rez    Whether a County Commis-
San Augustine, Texas                    sioner 1s authorized to
                                        announce his candidacy
                                        or fn fact become a can-
                                        dida'tefor the office of
                                        County Judge without
                                        first resigning his pre-
Dear Mr. Doherty:                       sent office as Commissioner.
          Your request for an opinion states that Commfssloner
E. H.~WarrS Frecinct 2, San Augustine County, wants to become
a candidate for the office of County Judge fn the next Demo-
cratic party ,pr&narywhich is to be held on the ffrst Saturday
in May, 1962. You state further that he was last elected as
Commissioner in the November 1958 General Election, and his
present term expires on .December 31, 1562. In view of the
foregoing circumstances you ask:
          Whether County Commissioner E. Hz.Warrp
          is authorized %o announce la33 za,ndidacy
                fact become a caridida~te for the
          or .Lr!
          offlce of County .:udgewithout first re-
          signing his present office as Commis-
          sfoner.
           :Theanswer to th.isquestfon is I*esolvedby a pro-
vision sn Sectfon 65 of Artfcle XVI of the Texas Conetitution,
which was added by an amendment proposed  by the Legislature in
1957 a:33 adopted in 1.958. Thf8 pro~vlsionreads as 'follows:
               "Frovlie3, however,,if any of the
          ,3iiflcere
                   named here!.nSYiS.ll.
                                      announce
          5f:ei.r
                cardidacy, or shall fn fact be-
          co.mea candidate, in any Cener*al,Spec,ial
          OS'Erimary Election, for tc/yoffice of
          ~roflt,or tmat urder the laws of this
          jtate or ,theUnited Sta.tesother than the
Honorable James A. Doherty, Page 2 (WW-1151)


             ofFi@? +he?
                    v -I held > at any tim.ewhe.nthe
             unexpired.term of the office then held
             shall exceed me (1) year, such announee-
             ment or such candfaacs shall constitute
             an automatic resrgnation of the office
             then held, and the vacancy thereby cseat-
             ed shall be fflled pursuant to law In the
             came manner as other vacancies for such
             offiw  are f’iLle?.” (Emphasis added)
          This amendment forbi5s certain named officials,
including County Commissioners, from announcing OP becomfng
a candl,datein :>eneral,Special, or Fri.maryelections, for
any office of profit or trust at any time when the unexpired
term exceeds one year. Such announcement or candfdacy con-
stitutes an automatic resignation of the offMe then held.
          therefore, should Mr. Warr aonounce or become such
candidate befor::January 1, 1362, he w0ll.Mvacate his present
office; such ast:lonafte:rJanuary 1, would not encounter the
c05s~tit~itlocal      bagn.

                                S U PIM A R Y
                                .--
             A cmnty  Commissioner is authorized
             by    Sec:t:i~r,
                        65, Article XVI of the
             TexaH ~onst-itution,as amen?ea ig58,
                                       or in fagt
             to a:nnouncehis canc?.idacy
             become a cakidate for the office of
             County Judge without rid   retaignfng
             lirepPeseTYtOffir,'~rcwided that a.t
             the 'dateof hlflancounaement his
             urexplrec?term of offfce "oea not
             er.ceedone year.
                                                Youra very truly,
                                            WILL    WILSCN
                                                Attorney General of Texas




1Rwjr:lgh:mm
r     ’




    Honorable James A. Doherty, Page 3 (WW-1151)



    APPROVED:
    OPINION COMMITTEE:
    W. V, Geppert, Chairman
    Henry G. Braswell
    Joe B. McMaster
    H. Grady Chandler
    Wm. R. Hemphlll
    REVIEWED FOR ?RE ATTORNEY GENERAL
    BY:   Houghton Brownlee, Jr.